[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE PREJUDGMENT REMEDY
The two plaintiffs are attorneys who seek fees from the two defendants in regard to several different matters.
The court finds that the claims made in Exhibits D and G are in error and finds neither plaintiff has sustained his burden of proof in regard to the Shawmut Rico and Shawmut CUTPA cases.
I. Re Secola
A. Re Mary Diana Vakalis
        1. Shawmut Rico Litigation            $ 0 2. Shawmut Foreclosure                $11,725.00 3. Federal Land Bank Foreclosure      $ 1,875.00 4. CNB Commercial Litigation          $35,120.00
B. Re George Vakalis
        1. Shawmut Rico Litigation            $ 0 2. Shawmut Foreclosure                $11,725.00 3. Federal Land Bank Foreclosure      $ 1,875.00 4. CNB Commercial Litigation          $35,120.00
II. Re Walters CT Page 1973
A. Re Mary Diana Vakalis
        1. Shawmut Rico Litigation            $ 0 2. Shawmut Foreclosure                $ 2,800.98 3. Commercial Development             $ 2,000.00 4. CNB Commercial Litigation          $27,588.74
B. Re George Vakalis
        1. Shawmut Rico Litigation            $ 0 2. Shawmut Foreclosure                $ 2,800.98 3. CNB Commercial Litigation          $27,588.74 4. Commercial Development             $ 2,000.00
A prejudgment remedy 52,000 may issue jointly and severally against both defendant in favor of Joseph Secola.
A prejudgment remedy of $34,000 may issue jointly and severally against both defendants in favor of Lawrence S. Walters, Jr.
N. O'NEILL, J.